Citation Nr: 1120642	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  03-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a an initial rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 17, 2004, and in excess of 70 percent from February 17, 2004.

2.  Entitlement to an effective date earlier than January 6, 2010 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant or Claimant) and wife

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In this rating decision, the RO granted service connection for PTSD and assigned a 30 percent initial rating, effective January 5, 2001.  In December 2002, the Veteran entered a timely notice of disagreement with the initial rating assigned.  Later during the appeal, in a July 2004 rating decision, the RO granted a higher initial rating of 70 percent for the initial rating period from February 17, 2004, creating a staged initial rating appeal.

In an October 2005 decision, the Board granted a higher initial rating for PTSD of 50 percent for the initial rating period prior to February 17, 2004, but denied a rating in excess of 70 percent thereafter.  The Veteran appealed the October 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's October 2005 decision to the extent it denied a disability rating in excess of 50 percent for the rating period prior to February 17, 2004, and remanded the case to the Board. 

In April 2008, the Board remanded the Veteran's claims for further development.  During this development period, the Veteran secured new representation and in a July 2010 submission to VA, he requested a videoconference hearing at the RO.

The Veteran was granted a TDIU in June 2010, effective January 6, 2010.  This issue of entitlement to a TDIU prior to that date is still considered on appeal.

In December 2010 the Board remanded the Veteran's claims so that a hearing via video-teleconference could be scheduled.  In April 2011 the Veteran testified before the undersigned via video-teleconference from the RO in Portland, Oregon.  Additional evidence was submitted following hearing with a waiver of RO review. 
 

FINDINGS OF FACT

1.  For the entire initial rating period from January 5, 2001, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as impaired memory, suicidal ideation, obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships, but not intermittently illogical, obscure, or irrelevant speech, spatial disorientation, impaired impulse control, and neglect of personal appearance and hygiene.

2.  At no time during the rating period from February 17, 2004 was the Veteran's PTSD manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

3.  For the entire rating period from January 5, 2001, the Veteran has been unable to maintain substantially gainful employment as a result of his service-connected PTSD.  



CONCLUSIONS OF LAW

1.  For the initial rating period prior to February 17, 2004, resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial staged rating, but no greater than 70 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).

2.  For the entire initial rating period, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met from January 5, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate a claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  The Court held that, upon receipt of an application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Where applicable, the claimant must be notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, appropriate VCAA notice was provided in January 2002 and April 2008 letters.  The RO granted service connection for PTSD in October 2002.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, the Board finds that VA met its obligation to notify the Veteran, and no further VCAA notice is needed.
Regarding the initial rating of the service-connected PTSD disability, the Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of the claims.

Although one of the notices did not precede the initial adjudication of the Veteran's claims, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in June 2010, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Regarding TDIU, as the Board finds entitlement to TDIU for the entire period of claim from January 5, 2001, the benefit sought on appeal is being granted.  For this reason, there is no need to discuss how VA has complied with its duties to notify and assist.



The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, Veteran's Center records, private treatment reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in February 2002, May 2004, January 2006, and January 2010, to address the severity of his PTSD and unemployability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Regarding the Veteran's appeal for a higher initial rating for PTSD, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD is evaluated under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF score of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Initial Rating for PTSD

After a review of the evidence, the Board finds that, for the initial rating period from January 5, 2001 and prior to February 17, 2004, the Veteran's service-connected PTSD was manifested by symptomatology more nearly approximating the criteria for a 70 percent rating.  First, there was evidence of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as impaired memory.  Though post-service the Veteran completed sufficient education to be employed for years as a middle-school science teacher, a September 2003 Vet Center evaluation noted the Veteran complained of impaired concentration.  The January 2006 VA PTSD examiner noted the Veteran's memory was slightly impaired, likely due to an inability to concentrate.  See also May 2004 VA PTSD examination ("easily distracted").  

Further, the Veteran repeatedly and consistently reported suicidal ideation, though without intent to act on that ideation.  Suicidal ideation was noted by his counselor throughout the 2002 to 2003 Vet Center treatment reports.  See February 2002 VA PTSD examination.  The May 2004 VA PTSD examiner noted that, while the Veteran denied active thoughts of harm to self or others, he also reported he felt at times "explosive" and felt like he could "take it out on" everybody.  See also July 2001 Statement by wife ("pressure cooker").  

As well, the Veteran described a nightly pattern of being unable to sleep, so instead he would "patrol" his yard and placed gravel around the house so as to hear anyone approaching.  That the Veteran maintained a near-continuous state of depression was evident from his statements and Vet Center evaluations in 2002 to 2003.  The private treatment reports (spanning 1998 to 2008) from Dr. W. were varied regarding this symptom, with evaluations such as that in November 2000 of "depression doing very well" and then again in February 2001 "he's feeling really happy," to an evaluation dated in June 2001 noting the Veteran had dreams about combat and was feeling very angry.  Resolving reasonable doubt on the question of how continuous the Veteran's depression was, the Board finds that the Veteran had a near continuous state of depression.

Finally, the Veteran's ability to function independently, appropriately, and effectively has been affected by his depression was evident by his difficulty to maintain even a regular pattern of substitute teaching.  The claims file is replete with statements from his former school district that detailed the occasional days the Veteran was able to substitute for another teacher a full day, as well as the days he himself was only able to account for a few hours.  As well, the Veteran attempted to retrain through a 2003 Vocational Rehabilitation plan to take shop courses, only to discontinue in 2004.  The Veteran's statements, and the findings by clinicians, describe difficulty with startle reflex in a class room setting being triggered by young students, difficulty presenting educational material or dealing with authority figures and parents, difficulty with crowds and people he did not know, and a tendency to isolate.  See 2004 and 2006 VA PTSD examinations.   

While the Veteran remains married for more than two decades, and as recently as his 2011 hearing described his relationship with his son as improving, Vet Center treatment records dated 2002 to 2003 noted his strong sense of isolation and difficulties even leaving the house.  The Veteran and all examiners regularly noted the inability to associate with peers, attend social events outside the home with ease, or associate with people other than immediate family.  

The Board notes that, although the Veteran has exhibited some 70 percent symptoms, he has not exhibited some of the other criteria associated with a 70 percent disability rating.  No clinician or VA examiner described the Veteran's speech as illogical, obscure, or irrelevant, though he was occasionally tangential and needed re-direction.  See May 2004 VA PTSD examination.  There was no evidence of delusional thinking or psychotic thinking, spatial disorientation, or neglect of hygiene.  See February 2002, May 2004 PTSD examinations.  However, considering the symptomatology present and the GAF scores of 55 (February 2002 VA PTSD examination) and 49 (May 2004 VA PTSD examination), indicating moderate to serious disability, the Board finds that, for the entire period of initial rating appeal, the Veteran's PTSD exhibits symptomatology more nearly approximated that required for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The Board also finds that the symptomatology for the entire initial rating period (January 2001 thereafter) does not more nearly approximate the criteria for the next higher 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  The Veteran's disability was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, for any period of initial rating appeal.  

As noted, the Veteran remained married to his wife of over two decades, who not only attended the VA examinations throughout the rating period, but also testified in support of the Veteran at the April 2011 Board hearing.  The Veteran described his relationship with his son as "improving" as recently as the 2011 hearing.  The Veteran reported to the VA PTSD examiner in January 2010 that he relied on his wife and was able to engage in some activities with her.  As well, he reported there was one friend who would come to the house.  See January 2010 VA examination.    The Veteran was also licensed to be employed as a substitute teacher as recently as through May 2008, per a June 2010 statement from his previous employer.  Such evidence reflects that the Veteran is not totally socially impaired.  

As well, neither the Veteran or any examiner or clinician reported other symptoms or impairments for the 100 percent disability rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Considering the Veteran's reports of his difficulties with authorities, his easily triggered startle reflex, and his memory and concentration difficulties during his substitute teaching days, the Board finds that the evidence does indicate a difficulty with adapting to a work like setting that is consistent with the criteria for a 70 percent disability rating.  

While the Board has not required a certain number of criteria be met for a higher rating, the Board has considered all the evidence of record, including the absence of reported symptoms or findings, as they relate to the next higher disability rating criteria for 100 percent.  The Board finds that a rating in excess of 70 percent is not warranted for the entire initial rating period.  38 C.F.R. § 4.130.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, near continuous state of depression, easily triggered startle reflex, concentration difficulties, difficulties with authorities, episodic passive suicidal ideation, and social isolation.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment are also explicitly part of the schedular rating criteria.  

In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he has been unable to secure employment due to his service-connected disabilities, primarily PTSD, since January 2001.  Specifically, he contends that his PTSD has caused his unemployment.  He asserted that his PTSD was a factor in his retiring early, in 1999, prior to securing a larger retirement, and that his PTSD prevented him from supporting himself and his family as a substitute teacher.  See February 2002 statement.  The Veteran consistently reported, and statements from his former school district demonstrated, that for the days he was able to substitute for a complete day, many other days the Veteran, himself the substitute, could not complete the entire day.  The former school district indicated in its July 2010 statements that the Veteran last substituted for its teachers in 2008, and even that was for only 12 hours.  

As a result of this Board decision, the Veteran has the following service-connected disabilities: PTSD, rated at 70 percent from January 5, 2001, residuals of a right leg injury rated at 10 percent, and malaria, rated as noncompensable (0 percent).  The combined service-connected disability rating from January 5, 2001 is 70 percent.  As the Vetera has at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more, the percentage criteria for TDIU eligibility under the provisions of 38 C.F.R. § 4.16(a) are met from January 5, 2001.  The remaining question is whether the Veteran's service-connected disabilities render him unemployable during this period.

After a review of all the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period from January 5, 2001, the Veteran has been unable to maintain substantially gainful employment as a result of his service-connected PTSD.  While the January 2010 VA joints and infectious disease examination report concluded with the examiner's opinion that she could not relate the Veteran's service-connected residuals of right leg injury and malaria to his current anthropathy, the January 2010 VA PTSD examiner concluded that PTSD disability precluded the Veteran from returning to work.  Indeed, the RO had granted TDIU to January 6, 2010, the date of that examination.  

While the Veteran was able, for a time, to substitute teach at his former school district, as evident from his employer's summaries, dated 2005 to 2008, this part-time employment was marginal at best.  The record also contains his 2003 Vocational Rehabilitation plan to attend courses in order to retain his substitute teaching employment, as well as his 2004 withdrawal from that rehabilitation plan.  The 2002 to 2003 Vet Center PTSD counseling evaluations contained numerous notations of his difficulty being motivated to complete any projects and to teach because of his near constant depression and other PTSD symptomatology.     

While the Board noted the presence in the claims file of a July 2003 Application for Health Benefits, that appears to have been completed by the Veteran's wife, that indicated the Veteran's income was over $40,000, the source of that income is unclear as well as the applicable time period.  As well, the Veteran's attorney submitted a March 2011 private employability evaluation that was little more than a summary of the entire claims file and that concluded that the Veteran's employment as a substitute teacher was not substantially gainful because it was of a "sheltered nature."  As this private evaluation added little relevant evidence beyond the opinion of a private evaluator, the Board finds it has little probative value.     

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities since January 5, 2001.  Considering the Veteran's PTSD disability impairments, the Board finds that the criteria for TDIU have been met from January 5, 2001.  38 C.F.R. §§ 4.3, 4.7.


ORDER

For the initial rating period prior to February 17, 2004, a rating of 70 percent for PTSD, but no greater than 70 percent, is granted; for the initial rating period from February 17, 2004, a rating in excess of 70 percent is denied.  

A TDIU, for the entire rating period from January 5, 2001, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


